             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:18-CR-143

UNITED STATES OF AMERICA                )
                                        )
v.                                      )                ORDER
                                        )
SHANE MCKINLEY SWIMMER                  )
____________________________________

      This matter is before the Court on correspondence received from the

Metropolitan Correctional Center (“MCC”). Docs. 36, 37.

      On September 22, 2020, the Court granted the Government’s Motion for

Examination and ordered that Defendant be examined pursuant to 18 U.S.C.

§ 4242. Docs. 32, 33. For the purposes of such an examination, and pursuant

to 18 U.S.C. § 4247(b), a defendant may be committed for a reasonable period,

but not to exceed 45 days. Further, under § 4247(b), the director of the facility

where the examination is conducted may apply for a reasonable extension, not

to exceed 30 days, upon a showing of good cause that the additional time is

necessary to observe and evaluate the defendant.

      According to the correspondence, Defendant was designated to MCC on

October 8, 2020, and placed into quarantine until November 2, 2020. Doc. 37.

The correspondence further states that MCC typically requests 45 days from

the date a defendant arrives to conduct an evaluation but, in light of the

current pandemic, MCC is requesting an additional 30 days, as permitted by



     Case 1:18-cr-00143-MR-WCM Document 38 Filed 11/20/20 Page 1 of 2
statute.

      However, MCC specifically requests an extension of time to conduct the

evaluation until January 16, 2021. That is, MCC appears to be calculating the

initial commitment period (of up to 45 days) as beginning on the date

Defendant was released from quarantine (November 2, 2020), not the date he

arrived at the facility (October 8, 2020). Forty-five days from the date of

Defendant’s arrival at MCC would be November 22, 2020; an additional 30

days would be December 22, 2020.

      Consequently, and pursuant to 18 U.S.C. § 4247(b), the undersigned will

construe the correspondence as being a request from MCC that the time for

Defendant’s evaluation be extended to December 22, 2020. Any responses

either party may wish to make with respect to MCC’s request shall be filed no

later than NOON on Tuesday, November 24, 2020. The clerk will also be

respectfully directed to transmit a copy of this Order to MCC.

      It is so ordered.


                               Signed: November 20, 2020




     Case 1:18-cr-00143-MR-WCM Document 38 Filed 11/20/20 Page 2 of 2
